Citation Nr: 0405691	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  01-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of 
anterior poliomyelitis of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

Pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c), the undersigned has granted the 
veteran's motion for advancement on the docket in this case 
due to the veteran's age.  

In February 2003, the Board solicited a medical expert's 
opinion on the issue of service connection for anterior 
poliomyelitis of the right lower extremity, post-polio 
syndrome.  In April 2003, the medical expert's opinion was 
received at the Board.  A copy of the opinion was sent to the 
veteran and his representative for review and response.  In 
reply, the veteran related that he had no further evidence or 
argument to present, other than to request all reasonable 
doubt be resolved in his favor.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Based on review of the entire medical record, to include 
service medical records and medical opinions of record, it is 
the medical expert's opinion that:  It is at least as likely 
as not that the veteran does not currently suffer from post-
poliomyelitis syndrome; there is no evidence to suggest 
poliomyelitis residuals increased in service; and the 
veteran's service did not increase poliomyelitis in severity.  



CONCLUSION OF LAW

Poliomyelitis of the right lower extremity was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306, (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  In implementing 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in the case of Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), essentially held 
that the notice and assistance provisions of the VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  In the case at hand, the veteran's substantially 
complete application had been filed in January 1999, long 
before the VCAA was enacted, and initial adjudication had 
taken place in January 2001, shortly after the enactment.  
Only after that rating action was promulgated did the RO 
provide notice to the veteran regarding the duty to notify 
him of the evidence he must provide, and the evidence that VA 
would obtain on his behalf.  That notice was provided in the 
statement of the case, issued in March 2001, VA letter dated 
in May 2001, and the supplemental statements of the case 
issued in September 2001 and July 2002, which also apprised 
him of VA actions in this case.  

In Pelegrini, the Court held that the plain language of 
38 U.S.C.A. § 5103A requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Satisfying the strict letter holding 
in Pelegrini would require the Board to dismiss this case 
because it does not meet these standards.  Such an action 
would render any rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which, 
in turn, would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision , the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and, finally, the 
submission of a substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

As noted above, this claim was received in January 1999, over 
five years ago.  The veteran is 83 years old.  The Board does 
not believe that voiding the January 2001 rating decision is 
in this veteran's best interests.  Simply put, in this case, 
the veteran was provided every opportunity to submit 
evidence; he was provided with notice of the appropriate law 
and regulations; he was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf; and he was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the veteran.  
Further, the veteran is advanced in age and has filed a 
motion for advancement of his case on the docket, which has 
been granted.  To remand this case for strict compliance with 
Pelegrini would only unnecessary delay adjudication of the 
case and possibly result in an injustice to the aged veteran.  

Under the facts of this case, the Board finds that "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  See Conway v. Principi, No. 03-
7072 (Fed. Cir. Jan. 7, 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues currently on 
appeal.  

The veteran filed his application for benefits in January 
1999.  Essentially, he maintains that he suffers from a post 
poliomyelitis syndrome in the right lower extremity as a 
result of the physical activity in which he participated 
during his military service.  

The veteran's service medical records show that, on his entry 
physical examination, he noted he had suffered from 
poliomyelitis as a child.  Subsequent service medical records 
do not show any subjective complaints or objective findings 
of poliomyelitis treatment or related symptoms.  At 
separation from service, examination revealed a history of 
"locking on two occasions," as was noted under 
musculoskeletal defects; however, the discharge examination 
report is negative for poliomyelitis, or history thereof.  

The veteran's outpatient treatment reports for various 
periods between June 1998 and June 1999 show that he was 
being seen for post polio syndrome.  The report for June 1998 
notes he gave a history of his right leg giving out when he 
was seven years old, which was diagnosed as polio.  He 
related he was able to run and walk without a problem while 
in service, and that the residuals of polio began many years 
following his discharge from service.  He also related that 
he had undergone right hip replacement in 1992, and left knee 
replacement in 1993.

The report of the veteran's July 1999 VA neurological 
examination indicates that, for the last twenty years, the 
veteran had noted easy fatiguing in the right leg, basically 
with standing or walking.  With limited activity, he would 
feel out of breath.  For the last fifteen years, he 
experienced intermittent throbbing and some weakness in the 
right leg.  By history, the examiner noted the veteran had 
undergone a total left knee replacement and a total right hip 
replacement.  A lumbar magnetic resonance imaging (MRI) study 
done in July 1998 revealed extensive lumbosacral disc 
disease, with stenosis at the exit points of various nerve 
roots.  There was disc bulging at L5-S1; at L2-L3, and L3-L4 
there was mild to moderate stenosis of the right paramedian 
disk herniation, leading to mild bilateral foraminal 
narrowing.  Neurological examination noted slight slowing of 
foot tapping on the right; slight muscle atrophy in the right 
foot; mild weakness in both dorsiflexion of the right foot 
and right great toe, otherwise, all other muscles in the legs 
were full and symmetric in strength, with normal muscle tone.  
Vibration and position sense seemed intact; deep tendon 
reflexes were difficult to elicit diffusely; and both plantar 
responses were flexor.  The diagnosis presented was a remote 
history of polio, with apparent residuum of mild weakness in 
the right leg.  The examiner noted it was unclear, what if 
any relationship, the current symptoms the veteran was 
suffering from had to any activity during his time in the 
service.  Also, the nature of those symptoms seemed 
consistent with a post polio syndrome; however, it was 
unclear of any relationship to service-related activities.  

In an addendum to the above-mentioned VA examination, the 
examiner noted that, during the examination of the veteran, 
there were occasional myoclonic-like jerks exhibited in the 
right leg, which would cause a contraction in the medial 
quadriceps muscle most prominently; it would be to a mild 
degree of extension of the right leg.  

In a letter, dated in April 2001, R. Bruno, H.D., Ph.D., 
Director of The Post Polio Institute at Englewood Hospital 
and Medical Center, stated that his research on poliomyelitis 
indicated it would be virtually impossible for anyone who had 
polio to serve in combat and "not do further damage to their 
neurons."  The doctor further related that the veteran's 
current pain and weakness would be subsequent manifestations 
of post-polio damage done to his motor neurons, in part as a 
result of his service in the military.  The physician also 
noted that the veteran had never been a patient at the 
Englewood facility.  It was not indicated that Dr. Bruno had 
ever examined the veteran.

Review of the veteran's service personnel records show that 
he served during World War II in the Army as a member of an 
ordnance company.  His military occupation specialty is 
listed as a small arms weapons mechanic, whose duties were to 
conduct small arms inspections, as part of an inspection 
party, informing servicemen what was wrong with weapons; 
tagging the weapons and sending them to a repair shop.  He 
also replaced parts and repaired weapons to working condition 
and went on contact parties to the rifle range.  His awards 
and decorations do not reflect any combat experience or 
participation in any battles or campaigns.  

In March 2003, a VA physician, Dr. Brown, reviewed the 
veteran's entire claims file, to include the service medical 
records.  It was Dr. Brown's opinion that it is at least as 
likely as not that the veteran does not, in fact, currently 
suffer from a post poliomyelitis syndrome; and there is no 
evidence to suggest that the veteran's poliomyelitis 
residuals increased during his military service.  Dr. Brown 
also addressed the opinion offered by Dr. Bruno that 
"physical overexertion and exercise are the leading causes 
of the development of new symptoms, such as pain and 
weakness."  Rather, Dr. Brown noted that the veteran's 
current symptoms are pain and throbbing of his right leg, as 
well as, weakness of his right knee and intense pain of the 
right lateral thigh.  The veteran's July 1998 MRI report had 
noted advanced degenerative disc disease, with foraminal 
stenosis of the lower lumbar segments and right disc 
herniation.  Essentially, the physician noted that the 
veteran had not given any consistent history of symptoms, nor 
were there any military medical records that indicated 
symptoms of post poliomyelitis syndrome during, or following, 
his military tour of duty.  It was the physician's opinion 
that the veteran's current symptoms were at least as likely 
as not related to his back condition, rather than symptoms of 
a post poliomyelitis syndrome.  

In the course of review of this case, the Board sought an 
expert medical opinion to determine whether the veteran, in 
fact, suffer from post polio syndrome; if so, whether it is 
at least as likely as not that the veteran's polio, or 
residuals therof, increased in severity during service; if 
so, the medical expert was to offer an opinion as to whether 
the increase in severity was due to natural progression of 
the disability, or due to any incident that occurred during 
service, namely, the veteran's participation in physical 
overexertion and exercise; and for the medical examiner to 
comment on the July 1999 VA examiner's opinion and the April 
2001 letter from Dr. Bruno.  The veteran's entire claims file 
was forwarded to the Associate Dean and Professor of 
Emergency Medicine, Chief of Staff, of a VA medical center in 
order to review and obtain such opinion from the specialist.  

The medical expert, a neurologist, responded to the Board's 
request for a medical advisory opinion, in an April 2003 
letter to the Board.  Essentially, the physician related, 
after thoroughly reviewing the VA claims file, including the 
veteran's service medical records, that:  It is at least as 
likely as not that the veteran does not, in fact, currently 
suffer from the post poliomyelitis syndrome; that the medical 
expert could not discover any evidence to suggest that the 
veteran's poliomyelitis residuals increased during his 
military service; and the medical expert did not believe that 
the veteran's service made the veteran's poliomyelitis, or 
residuals thereof, increase in severity.  Further, upon 
review of the entire record, the medical expert concurred 
wholeheartedly with Dr. Brown's summary:  "...the veteran did 
not give any consistent history of symptoms, nor are there 
any military medical records that indicate symptoms, of post 
poliomyelitis syndrome during, or following, his military 
tour of duty.  His current symptoms are at least as likely as 
not related to his back condition, rather than symptoms of a 
post poliomyelitis syndrome."  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  See 38 
C.F.R. § 3.304(b).  A preexisting injury or disease is 
considered aggravated in military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of symptoms 
during service are not sufficient to be considered 
aggravation absent worsening of the underlying disorder.  See 
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  See 38 C.F.R. § 3.306(b).  

The initial question for the Board to determine is whether 
the veteran's claimed poliomyelitis existed prior to service.  
The veteran's service entry examination report clearly notes 
post poliomyelitis, infantile paralysis diagnosed in 1928, 
when the veteran was a child.  Hence, the disorder existed 
prior to his service entry in December 1942.  See 38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304(b).  Having found that the 
veteran's post poliomyelitis existed prior to his entry onto 
active military service in December 1942, the Board must now 
determine whether the neurologic disorder permanently 
increased in severity during service or that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

A review of the veteran's service and post service medical 
records do not show complaints, symptomatology or treatment 
for the disorder during service, or for many years after his 
separation from service.  His post-service medical records do 
show that the hip and knee symptoms required unilateral 
replacement surgery.  The report of his July 1998 MRI 
confirms advance degenerative disc disease, with foraminal 
stenosis of the lower lumbar segments and a right disc 
herniation at the L3-L4 level.  His symptoms during his 1999 
VA examination were that of easy fatigability and throbbing 
of his right leg, weakness of this right hip and right knee, 
and intense pain of his right lateral thigh.  

Dr. Bruno's opinion is that physical overexertion and 
exercise are the leading causes of the development of new 
symptoms, such as pain and weakness.  The veteran's complete 
records, including his service medical records and the 
opinions of the July 1999 VA examiner and Dr. Bruno's opinion 
were reviewed by two VA physicians, who were requested to 
offer opinions and comment on the medical opinions of record.  
Both VA reviewing physicians offered the same medical 
advisory opinion, namely, that it is at least as likely as 
not that the veteran does not, in fact, currently suffer from 
a post poliomyelitis syndrome, and that there is no evidence 
to suggest that the veteran's poliomyelitis residuals 
increased during the his military service.  As for Dr. 
Bruno's opinion, the reviewing VA physicians agreed that 
overexertion can cause new symptoms in the post polio 
condition; however, the physicians further noted that, when 
such overexertion is undertaken in the post polio phase, the 
new symptoms become apparent shortly after that overexertion.  
In the veteran's case, the VA medical experts further noted 
that there is no indication in the record, or from the July 
1999 VA neurological examination report of the veteran, that 
any post polio symptoms were apparent during, or immediately 
following, his military service.  In fact, it was their 
opinions that it is at least as likely as not that the 
veteran does not, in fact, currently suffer from the post 
poliomyelitis syndrome; that there is no evidence to suggest 
that the veteran's poliomyelitis residuals increased during 
military service; and no evidence that the veteran's military 
service made the poliomyelitis, or residuals thereof, 
increase in severity.  In fact, both medical experts 
concurred that the veteran's current symptoms are at least as 
likely as not related to his back condition, rather than 
symptoms of a post poliomyelitis syndrome.  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for anterior poliomyelitis of 
the right lower extremity.  See 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).  


ORDER

Service connection for residuals of anterior poliomyelitis of 
the right lower extremity is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



